UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1283


HEPHZIBAH BATES,

                       Plaintiff – Appellant,

          v.

BERNADETTE BATES THOMPSON,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00065-REP)


Submitted:   May 29, 2014                      Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hephzibah Bates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hephzibah       Bates    appeals   the    district    court’s   order

denying leave to proceed in forma pauperis.                  We have reviewed

the record and find no reversible error.               Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.               Bates v. Thompson,

No. 3:14-cv-00065-REP (E.D. Va. Feb. 24, 2014).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the   materials   before     this   court   and

argument would not aid the decisional process.



                                                                      DISMISSED




                                         2